Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6, 8, 12 and 14 are objected to because of the following informalities: in light of the claim 1 recitation of “a thickness direction”, Examiner suggests that in claim 4, line 5, the phrase “one” should be changed to “the”; in claim 5, line 5, the phrase “the one” should be changed to “the”.  Additionally, in claims 5-6, 8 and 12, the phrases “a liquid/the liquid” should be changed to “liquid”.  Also, in claim 14, line 9, the phrase “a liquid” should be changed to “the liquid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US20110165005) in view of Haser (US20040037724).
Claim 1:  Maitre discloses a tube set provided in a tube pump that feeds a liquid (Figs. 1-4), the tube set comprising a pump tube (4) that is curvedly disposed in a housing along an inner peripheral face of the housing (see Figs. 2-3), the pump tube being squeezed by a rotor disposed in the housing (note rotor in Fig. 2) to pump a liquid in the pump tube; and a holder (8) fixed to the housing (see Figs. 2-3), in which both ends of the pump tube are connected to the holder (Fig. 1), so as to attach the pump tube to the housing, wherein the holder has a flexible flat plate (Fig. 4b, note 10b/12b) and includes a first engagement protrusion (note one of stepped arms 10/12) and a second engagement protrusion (note other of stepped arms 10/12) that are located away from each other in a first direction, the first engagement protrusion and the second engagement protrusion being configured to be fitted into a first engagement groove (note one 64) and a second engagement groove (note other 64) formed in the housing, respectively, when the holder is pushed into the housing in a state of being bent in a thickness direction (Examiner notes paragraph 49 and, as the squeezing tabs are situated above the plane of where the engagement protrusions are located, a skilled artisan would expect squeeze pressure to cause the two ends to curve upward and inward in both in-plane and normal-to-the-plane thickness directions), the holder being elastically restored to be attached to the housing when the first engagement protrusion and the second engagement protrusion are fitted into the first engagement groove and the second engagement groove, respectively (Examiner notes paragraph 49).
While Maitre does not disclose the holder’s flexural modulus being 500 MPa or more and 3500 MPa or less, such characteristics are well known in the art as taught by Haser which references a peristaltic holder element (note 3/17) which is made from a particular material having a flexural modulus or modulus of elasticity at/around 3000 Mpa (see paragraph 17) which suitably supported tubing during operation (see paragraph 17).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the material offered by Haser in the apparatus of Maitre as is will provide adequate support of the tubing.
Claim 2:  Maitre further discloses that the holder has a weak portion (Examiner interprets weak broadly in the sense of it lacking material and such a weak component can be seen at the slotted ends of 12h/10h which is missing material due to the step portion) in a vicinity of the first engagement protrusion relative to the rest of the holder (Fig. 4b, Examiner noting slotted end to the rest of the plate thickness), and is configured to be bent in the thickness direction at the weak portion (Examiner notes that as the entire component is squeezed via 14a/14b, the ends will bend upward/inward).
Claim 12:  Maitre further discloses a tube pump (Figs. 2-4) comprising a tube set according to claim 1; the housing to which the tube set is attached when the holder is fixed with the pump tube disposed along the inner peripheral face (see Fig. 2-4); and the rotor disposed in the housing (see Figs. 2-4), the rotor squeezing the pump tube disposed along the inner peripheral face to pump a liquid in the pump tube (see Figs. 2-4).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US20110165005) in view of Haser (US20040037724) and in further view of Hickle (US20030040700).
Claim 3:  Maitre and Haser teach the limitations of claim 1.  Maitre is silent about its engagement protrusions configured to be elastically deformable so as to contract toward one another.  However, Hickle teaches a holder which utilizes fixing members that can better prevent the holder from disengaging and which fixing members are elastically deformable protrusions (Fig. 6a, note 22/23) that can contract towards one another upon latching/unlatching.  It would have been obvious before the effective filing date of the invention to modify Maitre’s engagement protrusions with the teachings of Hickle to better secure the holder to the housing.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnekenburger (WO2014033023, Examiner using its English equivalent, US 10,060,425 for purposes of this examination).
Claim 13:  Schnekenburger discloses a tube set provided in a tube pump (see Figs. 9-12) that feeds a liquid, the tube set comprising a pump tube (20a) that is curvedly disposed in a housing along an inner peripheral face of the housing (Fig. 9), the pump tube being squeezed by a rotor (6) disposed in the housing to pump a liquid in the pump tube; and a holder (Figs. 11-12) including a holder body (14) attached to the housing so as to attach the pump tube to the housing and a pair of connectors (50) integrated into the holder body and connected to respective ends of the pump tube (Figs. 11-12), wherein the pair of connectors is formed in a cylindrical shape to supply and discharge the liquid to and from the pump tube (Figs. 11-12), and is disposed away from each other in a first direction in the holder body (Figs. 11-12), one connector of the pair of connectors has a first insertion port onto which one end of the pump tube is placed, the other connector of the pair of connectors has a second insertion port onto which the other end of the pump tube is placed (Figs. 9-12), and Page 6 of 16Application No. 16/650,586Application Filing Date: March 25, 2020Docket No. AC020310PCTUSan angle formed by an opening direction of the first insertion port and an opening direction of the second insertion port is 55 degrees or more and 120 degrees or less (Fig. 12). Schnekenburger discloses the claimed invention except that Schnekenburger uses insertion ports onto which the tube is placed, a reversal of Applicant’s limitations.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the connection from being placed onto to be inserted into, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnekenburger (WO2014033023, Examiner using its English equivalent, US 10,060,425 for purposes of this examination) in view of Tyner (US 5,752,813).
Claim 14:  Schnekenburger discloses a tube set provided in a tube pump (see Figs. 9-12) that feeds a liquid, the tube set comprising a pump tube (20a) that is curvedly disposed in a housing along an inner peripheral face of the housing (Fig. 9), the pump tube being squeezed by a rotor (6) disposed in the housing to pump a liquid in the pump tube; a holder (Figs. 11-12) including a holder body (14) attached to the housing so as to attach the pump tube to the housing and a pair of connectors (50) integrated into the holder body and connected to respective ends of the pump tube (Figs. 11-12); a supply tube (note one of the two tube portions at 20 in Fig. 5 below 22 which corresponds to the analogous connector in Fig. 12 below one of the connectors 50) for supplying a liquid to the pump tube; and a discharge tube (note other of the two tube portions at 20 in Fig. 5 below 22 which corresponds to the analogous connector in Fig. 12 below the other of the connectors 50) for discharging the liquid from the pump tube, wherein the pair of connectors is formed in a cylindrical shape to supply and discharge the liquid to and from the pump tube (see Fig. 11), and is disposed away from each other in a first direction in the holder body (see Fig. 12), one connector of the pair of connectors has a supply port to which a downstream end of the supply tube is attached (Fig. 12), the other connector of the pair of connectors has a discharge port to which an upstream end of the discharge tube is attached (Fig. 12).  While Schnekenburger is not explicit about Page 7 of 16Application No. 16/650,586Application Filing Date: March 25, 2020Docket No. AC020310PCTUSthe supply tube and the discharge tube intersecting with each other in a state where the supply tube is attached to the supply port and the discharge tube is attached to the discharge port, Schnekenburger’s supply/discharge tube ends are free to intersect/cross much like Tyner’s end tube portions intersect (see Fig. 2B).  It would have been obvious before the effective filing date of the invention to a skilled artisan to allow Schnekenburger’s tube ends to intersect much like Tyner’s tube ends to allow the tubes to reach a specific supply or discharge location.
Claim 15:  Schnekenburger further discloses that the supply port and the discharge port are away from each other (Fig. 12).
Claim 16:  Schnekenburger further discloses that an inside of the supply port and an inside of the discharge port are formed in a cylindrical shape extending linearly (see Figs. 5 and 12, Examiner noting the cylindrical interior match the cylindrical tubing 20).
Claim 17:  Schnekenburger further discloses that one connector of the pair of connectors (50) has a first insertion port onto which one end of the pump tube is placed, the other connector of the pair of connectors has a second insertion port onto which the other end of the pump tube is placed (see Figs. 9-12), and an angle formed by an opening direction of the first insertion port and an opening direction of the second insertion port is 55 degrees or more and 12 degrees or less (Fig. 12).  Schnekenburger discloses the claimed invention except that Schnekenburger uses insertion ports onto which the tube is placed, a reversal of Applicant’s limitations.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the connection from being placed onto to be inserted into, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 18:  Schnekenburger further discloses that a downstream end of the supply tube and an upstream end of the discharge tube (Fig. 5, analogous to fluid ends of 20 below 22) are connected to Page 8 of 16Application No. 16/650,586Application Filing Date: March 25, 2020Docket No. AC020310PCTUSrespective ends of the pump tube through connection flow paths provided in the holder (inherent though 22), and each of the connection flow paths has a curved face tangent to a fluid flow (Examiner notes that the cylindrical openings passing through 22 will offer a curved face tangential to a fluid flow.  While not mentioning blood, such omission by Schnekenburger is immaterial as it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnekenburger (WO2014033023, Examiner using its English equivalent, US 10,060,425 for purposes of this examination) in view of Tyner (US 5,752,813) and in further view of Sonoda (JP2010190062A).
Claim 19:  Schnekenburger and Tyner teach the previous limitations but are not explicit about an inner peripheral face at the downstream end of the supply tube and an inner peripheral face at the upstream end of the discharge tube are connected to a curved face without a step.  However, Sonoda teaches a pump arrangement in which an inner peripheral face at the downstream end of the supply tube (note outside face of one of 18/19 which is situated interior with 17/17’) and an inner peripheral face at the upstream end of the discharge tube (note outside face of other of 18/19 which is situated interior with 17/17’) are connected to a curved face without a step (note continuous curved interior face near 7D’ in Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to provide Schnekenburger’s tube ends with a stepless curved face to allow the tube ends to be sufficiently inserted.

Allowable Subject Matter
Claims 4-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the prior art of record discloses or reasonably teaches in combination that the holder includes a holder body attached to the housing, a pair of connectors provided integrally in the holder body and connected to respective ends of the pump tube, the pair of connectors is disposed away from each other in a first direction in the holder body; however, the prior art of record does not further disclose or reasonably teach in combination a pushing protrusion for pushing the holder protruding from the holder body in the thickness direction disposed between one connector located on the first engagement protrusion side and the first engagement protrusion, and away from the first engagement protrusion and the one connector.  
Regarding claim 20, the prior art of record discloses or reasonably teaches in combination that the holder body has a protrusion that protrudes in a thickness direction of the holder body, and an edge of the protrusion is configured with a curved face that spreads as approaching a face of the holder body; however, the prior art of record does not further disclose or reasonably teach in combination that part of the first insertion port of the one connector and part of the second insertion port of the other connector are outside of a visible outline of the holder body in side view, and the part of the first insertion port and the part of the second insertion port are not connected by the holder body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746